Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2-6 and 20, drawn to a method for visualizing data to detect a collar comprising adjusting the wrapping period until a substantially horizontal pattern is obtained, wherein the determining the at least one collar location and the pipe index using a smoothness constraint on a line that connects adjacent identification of a plurality of collars, wherein the adjusting the wrapping period to a second substantially different period value to obtain a second horizontal pattern corresponding to a second pipe and determining the at least one collar location on the second pipe using the second horizontal pattern, further comprising providing visual feedback to a user during the adjusting of the wrapping period with a high repetition rate and identifying a horizontal pattern for a plurality of the wrapping periods, wherein adjusting the wrapping period is done automatically using an algorithm that searches for an optimum horizontal repetitions.
Group II, claim(s) 9-15, drawn to a method for visualizing data to detect a collar comprising selecting at least one pipe for a collar signature removal; calculating an ideal signature for the pipes selected for the collar signature removal; subtracting the ideal signature for the pipes selected for the collar signature removal from the existing pick positions in the wrapped- variable-density-log, to obtain .
Group III, claim(s) 8, 16-18, drawn to a method for visualizing data to detect a collar comprising showing the at least one collar location on the variable-density-log using lines or a curve between a first collar identification and a second collar identification, wherein the at least one collar location is plotted in a diamond shape pattern, wherein a frequency channel for a plurality of receivers is placed adjacent to each other, wherein a phase and an amplitude are placed on a first half and a second half of the wrapped-variable-density-log.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As discussed above, it is clearly that the technical feature in each of the groups is not in the other of the groups; As a result, the groups do not share the same technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAM S NGUYEN/               Primary Examiner, Art Unit 2853